Exhibit 10.6

 

Execution Version

 

INTERCREDITOR AGREEMENT

 

dated as of

 

August 8, 2014

 

among

 

WILMINGTON TRUST (LONDON) LIMITED,

 

as First-Priority Agent,

 

WILMINGTON TRUST (LONDON) LIMITED,

 

as Second-Priority Agent

 

and

 

EAGLE BULK SHIPPING INC.,

 

as debtor and debtor-in-possession

 

and

 

The Subsidiaries of Eagle Bulk Shipping, Inc. Named Herein

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

Section 1.

Definitions

1

1.1

Defined Terms

1

1.2

Terms Generally

7

Section 2.

Lien Priorities

7

2.1

Subordination of Liens

7

2.2

Prohibition on Contesting Liens

7

2.3

No New Liens

8

2.4

Perfection of Liens

8

Section 3.

Enforcement

9

3.1

Exercise of Remedies

9

3.2

Cooperation

10

3.3

Second-Priority Agent and Second-Priority Secured Parties Waiver

10

Section 4.

Payments

11

4.1

Application of Proceeds

11

4.2

Payments Over

11

Section 5.

Other Agreements

11

5.1

Releases

11

5.2

Insurance

13

5.3

Amendments to Second-Priority Collateral Documents.

13

5.4

Rights As Unsecured Creditors

14

5.5

First-Priority Agent as Gratuitous Bailee/Agent for Perfection

14

5.6

[Reserved]

15

5.7

No Release If Event of Default

16

Section 6.

Insolvency or Liquidation Proceedings

16

6.1

[Reserved].

16

6.2

[Reserved]

16

6.3

[Reserved].

16

6.4

Preference Issues

16

6.5

Application

16

6.6

Credit Bid

16

Section 7.

Reliance; Waivers; etc

17

7.1

Reliance

17

7.2

No Warranties or Liability

17

 

 
i

--------------------------------------------------------------------------------

 

 

7.3

Obligations Unconditional

18

Section 8.

Miscellaneous

18

8.1

Conflicts

18

8.2

Continuing Nature of this Agreement; Severability

18

8.3

Amendments; Waivers

19

8.4

Information Concerning Financial Condition of the Company and the Subsidiaries

19

8.5

Subrogation

19

8.6

Application of Payments

19

8.7

Consent to Jurisdiction; Waivers

20

8.8

Notices

20

8.9

Further Assurances

21

8.10

Governing Law

21

8.11

Binding on Successors and Assigns

21

8.12

Specific Performance

21

8.13

Section Titles

21

8.14

Counterparts

21

8.15

Authorization

21

8.16

No Third Party Beneficiaries; Successors and Assigns

22

8.17

Effectiveness

22

8.18

First-Priority Agent and Second-Priority Agent

22

8.19

Relative Rights

22

8.20

Second-Priority Agent

23

 

Schedule I Subsidiary Parties

 

 
ii

--------------------------------------------------------------------------------

 

 

INTERCREDITOR AGREEMENT

 

INTERCREDITOR AGREEMENT (this “Agreement”) dated as of August 8, 2014, among
WILMINGTON TRUST (LONDON) LIMITED, as Security Trustee under the First-Priority
Credit Agreement (as defined below), WILMINGTON TRUST (LONDON) LIMITED, as
Security Trustee under the Second-Priority Credit Agreement (as defined below),
EAGLE BULK SHIPPING INC., a corporation incorporated in the Republic of the
Marshall Islands, as debtor and debtor-in-posession (the “Company”) and each
Subsidiary of the Company listed on Schedule I hereto (the “Guarantors”).

 

A.     The Company has filed a voluntary petition with the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
on August 6, 2014 (the “Bankruptcy Case”) and continues in the possession of its
assets and in the management of its business pursuant to Sections 1107 and 1108
of title 11 of the United States Code, as in effect from time to time.

 

B.     The Company, the Guarantors party thereto from time to time, the lenders
party thereto from time to time, Wilmington Trust (London) Limited, as agent and
others are party to the Superpriority Debtor-in-Possession Credit Agreement
dated as of August 8, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “First-Priority Credit Agreement”). The
Obligations of the Company and certain of its Subsidiaries under the
First-Priority Credit Agreement and the other First-Priority Credit Documents
constitute First-Priority Obligations hereunder.

 

C.     The Company, the Guarantors party thereto from time to time, the lenders
party thereto from time to time, Wilmington Trust (London) Limited, as agent and
others are party to the Fourth Amended and Restated Credit Agreement dated as of
June 20, 2012 (as modified by that certain Successor Agent and Security Trustee
Agreement, dated as of June 6, 2014, and as amended by that certain Consent and
Amendment No. 1 to Fourth Amended and Restated Credit Agreement, dated as of
August 6, 2014, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Second-Priority Credit Agreement”). The
Obligations of the Company and certain of its Subsidiaries under the
Second-Priority Credit Agreement and the other Second-Priority Credit Documents
constitute Second-Priority Obligations hereunder.

 

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

Section 1.     Definitions.

 

1.1     Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

 

 


--------------------------------------------------------------------------------

 

 

“Agreement” shall mean this Intercreditor Agreement, as amended, renewed,
extended, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

 

“Bankruptcy Law” shall mean Title 11 of the United States Code (the “Bankruptcy
Code”) and any similar Federal, state or foreign law for the relief of debtors.

 

“Common Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, constituting both First-Priority Collateral and
Second-Priority Collateral.

 

“Company” shall have the meaning set forth in the preamble.

 

“Comparable Second-Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any First-Priority
Collateral Document, those Second-Priority Collateral Documents that create a
Lien on the same Common Collateral, granted by the same Grantor.

 

“Deposit Account” shall have the meaning set forth in the Uniform Commercial
Code.

 

“Deposit Account Collateral” shall mean that part of the Common Collateral (if
any) comprised of or contained in Deposit Accounts or Securities Accounts.

 

“DIP Financing” shall have the meaning set forth in Section 6.1.

 

“DIP Order” shall have the meaning ascribed to such term in the First-Priority
Credit Agreement.

 

“Discharge of First-Priority Obligations” shall mean, except to the extent
otherwise provided in Section 5.7, payment in full in cash (except for
contingent indemnities and cost and reimbursement obligations to the extent no
claim has been made) of (a) all Obligations in respect of all outstanding
First-Priority Obligations and, with respect to letters of credit or letter of
credit guaranties outstanding thereunder, delivery of cash collateral or
backstop letters of credit in respect thereof in compliance with the
First-Priority Credit Documents, in each case after or concurrently with the
termination of all commitments to extend credit thereunder and (b) any other
First-Priority Obligations that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid.

 

“First-Priority Account Charges” means each Account Charge (as defined in the
First-Priority Credit Agreement) or similar agreement executed by the Company or
any Guarantor to secure the First-Priority Obligations.

 

“First-Priority Agent” shall mean Wilmington Trust (London) Limited, in its
capacity as security trustee under the First-Priority Credit Agreement and under
the other First-Priority Documents, and its permitted successors in such
capacity.

 

 
2

--------------------------------------------------------------------------------

 

 

“First-Priority Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any First-Priority Obligation.

 

“First-Priority Collateral Documents” means the First-Priority Security
Agreement, the First-Priority Pledge Agreement, the First-Priority Vessel
Mortage Documents, the First-Priority Account Charges, the First-Priority
Control Agreements, the First-Priority Security Interest Deed, and any other
documents now existing or entered into after the date hereof that create Liens
on any assets or properties of any Grantor to secure any First-Priority
Obligations.

 

“First-Priority Control Agreements” means each deposit account control agreement
or similar agreement executed in favor of the First-Priority Agent to establish
“control” by such Agent over any account.

 

“First-Priority Credit Agreement” shall have the meaning set forth in the
recitals.

 

“First-Priority Documents” means the First-Priority Credit Agreement, the
First-Priority Collateral Documents and the other “Finance Documents” as defined
in the First-Priority Credit Agreement.

 

“First-Priority Obligations” means all “DIP Obligations” (as such term is
defined in the First Priority Credit Agreement) of the Company and other
obligors under the First-Priority Credit Agreement or any of the other
First-Priority Documents, and all other obligations to pay principal, premium,
if any, and interest (including any interest accruing after the commencement of
any Insolvency or Liquidation Proceeding, regardless of whether allowed or
allowable in such proceeding) when due and payable, and all other amounts due or
to become due under or in connection with the First-Priority Documents and the
performance of all other Obligations of the obligors thereunder to the lenders
and agents under the First-Priority Documents, according to the respective terms
thereof.

 

“First-Priority Pledge Agreement” means that certain Pledge Agreement, dated as
of August 8, 2014, between Eagle Bulk Shipping Inc. and Wilmington Trust
(London) Limited, as security trustee.

 

“First-Priority Security Agreement” means the Security Agreement dated as of
August 8, 2014 among the Company, each other pledgor party thereto and the
First-Priority Agent, as agent and security trustee for the First-Priority
Secured Parties, as amended, supplemented or modified from time to time.

 

“First-Priority Secured Parties” shall mean the Finance Parties (as defined in
the First-Priority Credit Agreement).

 

“First-Priority Security Interest Deed” means any Security Interest Deed (as
defined in the First-Priority Credit Agreement) among the Company, each other
guarantor party thereto and the First-Priority Agent, as agent and security
trustee for the First-Priority Secured Parties, as amended, supplemented or
modified from time to time.

 

 
3

--------------------------------------------------------------------------------

 

 

“First-Priority Vessel Mortgage Documents” means, in connection with each vessel
owned by a Guarantor, the preferred mortgage executed or to be executed in
respect of such vessel and, in relation to each such vessel an Assignment of
Earnings (as defined in the First-Priority Credit Agreement) together with an
Assignment of Insurance (as defined in the First-Priority Credit Agreement) to
secure the First-Priority Credit Obligations.

 

“Grantors” shall mean each of the Company and such of the Subsidiaries of the
Company that, in each case, has executed and delivered both a First-Priority
Collateral Document and a Second-Priority Collateral Document.

 

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy (except for any voluntary liquidation,
dissolution or other winding up to the extent permitted by the applicable
First-Priority Documents and Second-Priority Documents) or (d) any assignment
for the benefit of creditors or any other marshalling of assets and liabilities
of any Grantor.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar monetary encumbrance
in or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided, that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

 

“Obligations” means any principal, interest (including any interest accruing
after the commencement of any Insolvency or Liquidation Proceeding, regardless
of whether allowed or allowable in such proceeding), penalties, fees
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any indebtedness.

 

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.

 

“Pledged Collateral” shall mean the Common Collateral in the possession of the
First-Priority Agent (or its agents or bailees), to the extent that possession
thereof is necessary to perfect a Lien thereon under the Uniform Commercial
Code.

 

“Recovery” shall have the meaning set forth in Section 6.4.

 

 
4

--------------------------------------------------------------------------------

 

 

“Required Lenders” shall mean, with respect to any First-Priority Credit
Document, those First-Priority Secured Parties the approval of which is required
to approve an amendment or modification of, termination or waiver of any
provision of or consent to any departure from such First-Priority Credit
Document (or would be required to effect such consent under this Agreement if
such consent were treated as an amendment of such First-Priority Credit
Document).

 

“Second-Priority Account Charges” means each of the Account Charge (as defined
in the Second-Priority Credit Agreement) or similar agreement executed by a
Guarantor to secure the Second-Priority Obligations.

 

“Second-Priority Agent” shall mean Wilmington Trust (London) Limited, in its
capacity as successor administrative agent and security trustee under the
Second-Priority Credit Agreement and under the other Second-Priority Documents,
and its permitted successors in such capacity.

 

“Second-Priority Collateral” shall mean all of the assets of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Second-Priority Obligation.

 

“Second-Priority Collateral Documents” means the Second-Priority Security
Agreement, the Second-Priority Pledge Agreement, the Second-Priority Vessel
Mortage Documents, the Second-Priority Charges, the Second-Priority Control
Agreements and the Second-Priority Security Interest Deed, and any other
documents now existing or entered into after the date hereof that create Liens
on any assets or properties of any Grantor to secure any Second-Priority
Obligations.

 

“Second-Priority Control Agreements” means each deposit account control
agreement or similar agreement executed in favor of the Second-Priority Agent to
establish “control” by such Agent over any account.

 

“Second-Priority Credit Agreement” shall have the meaning set forth in the
recitals.

 

“Second-Priority Documents” means the Second-Priority Credit Agreement, the
Second-Priority Collateral Documents and the other “Finance Documents” as
defined in the Second-Priority Credit Agreement.

 

“Second-Priority Lien” shall mean any Lien on any assets of the Company or any
other Grantor securing any Second-Priority Obligations.

 

“Second-Priority Obligations” means all obligations of the Company and other
obligors under the Second-Priority Credit Agreement or any of the other
Second-Priority Documents, and all other obligations to pay principal, premium,
if any, and interest (including any interest accruing after the commencement of
any Insolvency or Liquidation Proceeding, regardless of whether allowed or
allowable in such proceeding) when due and payable, and all other amounts due or
to become due under or in connection with the Second-Priority Documents and the
performance of all other Obligations of the obligors thereunder to the lenders
and agents under the Second-Priority Documents, according to the respective
terms thereof.

 

 
5

--------------------------------------------------------------------------------

 

 

“Second-Priority Pledge Agreement” means, collectively, that certain Pledge
Agreement, dated as of June 20, 2012, between Eagle Bulk Shipping Inc. and
Wilmington Trust (London) Limited, as successor security trustee and that
certain Pledge Agreement, dated as of June 6, 2014, among Eagle Bulk Shipping
Inc., Eagle Shipping International (USA) LLC, the Issuers listed on the
signature pages thereof, and Wilmington Trust (London) Limited, as successor
security trustee.

 

“Second-Priority Secured Parties” shall mean the Finance Parties (as defined in
the Second-Priority Credit Agreement).

 

“Second-Priority Security Agreement” means the Security Agreement dated as of
June 20, 2012 among the Company, each other pledgor party thereto and the
Wilmington Trust (London) Limited, as successor security trustee for the
Second-Priority Secured Parties, as amended, supplemented or modified from time
to time.

 

“Second-Priority Security Interest Deed” means the Security Interest Deed (as
defined in the Second-Priority Credit Agreement) dated as of December 17, 2007
among the Company, each other guarantor party thereto and the Second-Priority
Agent, as agent and security trustee for the Second-Priority Secured Parties, as
amended, supplemented or modified from time to time.

 

“Second-Priority Vessel Mortgage Documents” means, in connection with each
vessel owned by a Guarantor, the preferred mortgage executed in respect of such
vessel and, in relation to each such vessel an Assignment of Earnings (as
defined in the Second-Priority Credit Agreement) together with an Assignment of
Insurance (as defined in the Second-Priority Credit Agreement) to secure the
Second-Priority Credit Obligations.

 

“Secured Parties” means the First-Priority Secured Parties and the
Second-Priority Secured Parties.

 

“Securities Account” shall have the meaning set forth in the Uniform Commercial
Code.

 

“Subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

 

 
6

--------------------------------------------------------------------------------

 

 

1.2     Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

Section 2.     Lien Priorities.

 

2.1     Subordination of Liens. Notwithstanding the date, time, manner or order
of filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to the Second-Priority Secured Parties on the
Common Collateral or of any Liens granted to the First-Priority Secured Parties
on the Common Collateral and notwithstanding any provision of the UCC, or any
applicable law or the Second-Priority Documents or the First-Priority Documents
or any other circumstance whatsoever, the Second-Priority Agent, on behalf of
itself and each Second-Priority Secured Party, hereby agrees that: (a) any Lien
on the Common Collateral securing the First-Priority Obligations now or
hereafter held by or on behalf of the First-Priority Secured Parties or any
agent or trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Common Collateral securing
the Second-Priority Obligations and (b) any Lien on the Common Collateral
securing the Second-Priority Obligations now or hereafter held by or on behalf
of any Second-Priority Secured Parties or any agent or trustee therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Common Collateral securing the First-Priority Obligations. All
Liens on the Common Collateral securing the First-Priority Obligations shall be
and remain senior in all respects and prior to all Liens on the Common
Collateral securing the Second-Priority Obligations for all purposes, whether or
not such Liens securing the First-Priority Obligations are subordinated to any
Lien securing any other obligation of the Company, any other Grantor or any
other Person.

 

2.2     Prohibition on Contesting Liens. The Second-Priority Agent, for itself
and on behalf of each Second-Priority Secured Party, the First-Priority Agent,
for itself and on behalf of each First-Priority Secured Party, agrees that it
shall not (and hereby waives any right to) contest or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, perfection, priority, validity or enforceability of
(a) a Lien securing the First-Priority Obligations held (or purported to be
held) by or on behalf of the First-Priority Secured Parties or any agent or
trustee therefor in any First-Priority Collateral or (b) a Lien securing the
Second-Priority Obligations held (or purported to be held) by or on behalf of
any Second-Priority Secured Party in the Common Collateral, as the case may be;
provided, however, that nothing in this Agreement shall be construed to prevent
or impair the rights of any First-Priority Secured Party or any agent or trustee
therefor to enforce this Agreement (including the priority of the Liens securing
the First-Priority Obligations as provided in Section 2.1) or any of the
First-Priority Documents.

 

 
7

--------------------------------------------------------------------------------

 

 

2.3     No New Liens. So long as the Discharge of First-Priority Obligations has
not occurred, the parties hereto agree that, after the date hereof, if the
Second-Priority Agent shall hold any Lien on any assets intended to be Common
Collateral of the Company or any other Grantor securing any Second-Priority
Obligations that are not also subject to the first-priority Lien in respect of
the First-Priority Obligations under the First-Priority Documents, the
Second-Priority Agent shall notify the First-Priority Agent promptly upon
becoming aware thereof and, upon demand by the First-Priority Agent or the
Company, will either (i) release such Lien or (ii) assign such Lien to the
First-Priority Agent (and/or its designee) as security for the applicable
First-Priority Obligations (and, in the case of an assignment, the
Second-Priority Agent may retain a junior lien on such assets subject to the
terms hereof).

 

2.4     Perfection of Liens. None of the First-Priority Secured Parties shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Common Collateral for the benefit of the Second-Priority Secured Parties.
The provisions of this Agreement are intended solely to govern the respective
Lien priorities as between the First-Priority Secured Parties and the
Second-Priority Secured Parties and shall not impose on the First-Priority
Secured Parties or the Second-Priority Secured Parties or any agent or trustee
therefor any obligations in respect of the disposition of proceeds of any Common
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

 

 
8

--------------------------------------------------------------------------------

 

 

Section 3.     Enforcement.

 

3.1     Exercise of Remedies.

 

(a)     So long as the Discharge of First-Priority Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, (i) neither the Second-Priority Agent
nor any Second-Priority Secured Party will (x) exercise or seek to exercise any
rights or remedies (including setoff) with respect to any Common Collateral in
respect of any Second-Priority Obligations, institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure),
(y) contest, protest or object to any foreclosure proceeding or action brought
with respect to the Common Collateral by the First-Priority Agent or any
First-Priority Secured Party in respect of the First-Priority Obligations, the
exercise of any right by the First-Priority Agent or any First-Priority Secured
Party (or any agent or sub-agent on their behalf) in respect of the
First-Priority Obligations under any lockbox agreement, control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement to which
the Second-Priority Agent or any Second-Priority Secured Party either is a party
or may have rights as a third party beneficiary, or any other exercise by any
such party, of any rights and remedies relating to the Common Collateral under
the First-Priority Documents or otherwise in respect of First-Priority
Obligations, or (z) object to the forbearance by the First-Priority Secured
Parties from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the Common Collateral in
respect of First-Priority Obligations and (ii) except as otherwise provided
herein, the First-Priority Agent and the First-Priority Secured Parties shall
have the exclusive right to enforce rights, exercise remedies (including setoff
and the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Common Collateral
without any consultation with or the consent of the Second-Priority Agent or any
Second-Priority Secured Party; provided, however, that (A) in any Insolvency or
Liquidation Proceeding commenced by or against the Company or any other Grantor,
the Second-Priority Agent may file a claim or statement of interest with respect
to the Second-Priority Obligations, (B) the Second-Priority Agent may take any
action (not adverse to the prior Liens on the Common Collateral securing the
First-Priority Obligations, or the rights of the First-Priority Agent or the
First-Priority Secured Parties to exercise remedies in respect thereof) in order
to create, prove, perfect, preserve or protect (but not enforce) its rights in,
and perfection and priority of its Lien on, the Common Collateral, (C) the
Second-Priority Secured Parties shall be entitled to file any necessary or
appropriate responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims or Liens of the Second-Priority
Secured Parties, including without limitation any claims secured by the Common
Collateral, if any, in each case if not otherwise in contravention of the terms
of this Agreement, (D) the Second-Priority Secured Parties shall be entitled to
file any pleadings, objctions, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
the applicable Bankruptcy Law or applicable non-bankruptcy law, in each case if
not otherwise in contravention of the terms of this Agreement, or as may
otherwise be consented to by the First-Priority Collateral Agent and (E) the
Second-Priority Collateral Agent or any Second-Priority Secured Party shall be
entitled to vote on any plan of reorganization or similar dispositive
restructuring plan in a manner and to the extent consistent with the provisions
hereof. In exercising rights and remedies with respect to the First-Priority
Collateral, the First-Priority Agent and the First-Priority Secured Parties may
enforce the provisions of the First-Priority Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of Common
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction. 

 

(b)     So long as the Discharge of First-Priority Obligations has not occurred,
the Second-Priority Agent, on behalf of itself and each Second-Priority Secured
Party, agrees that it will not, in the context of its role as secured creditor,
take or receive any Common Collateral or any proceeds of Common Collateral in
connection with the exercise of any right or remedy (including setoff) with
respect to any Common Collateral in respect of the Second-Priority Obligations.
Without limiting the generality of the foregoing, unless and until the Discharge
of First-Priority Obligations has occurred, except as expressly provided in the
proviso in clause (ii) of Section 3.1(a), the sole right of the Second-Priority
Agent and the Second-Priority Secured Parties with respect to the Common
Collateral is to hold a Lien on the Common Collateral in respect of the
Second-Priority Obligations pursuant to the Second-Priority Documents, as
applicable, for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of First-Priority
Obligations has occurred.

 

 
9

--------------------------------------------------------------------------------

 

 

(c)     Subject to the proviso in clause (ii) of Section 3.1(a), (i) the
Second-Priority Agent, for itself and on behalf of each Second-Priority Secured
Party, agrees that neither the Second-Priority Agent nor any Second-Priority
Secured Party will take any action that would hinder any exercise of remedies
undertaken by the First-Priority Agent or the First-Priority Secured Parties
with respect to the Common Collateral under the First-Priority Documents,
including any sale, lease, exchange, transfer or other disposition of the Common
Collateral, whether by foreclosure or otherwise, and (ii) the Second-Priority
Agent, for itself and on behalf of each Second-Priority Secured Party, hereby
waives any and all rights it or any Second-Priority Secured Party may have as a
junior lien creditor or otherwise to object to the manner in which the
First-Priority Agent or the First-Priority Secured Parties seek to enforce or
collect the First-Priority Obligations or the Liens granted in any of the
First-Priority Collateral, regardless of whether any action or failure to act by
or on behalf of the First-Priority Agent or First-Priority Secured Parties is
adverse to the interests of the Second-Priority Secured Parties.

 

(d)     The Second-Priority Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second-Priority Document
shall be deemed to restrict in any way the rights and remedies of the
First-Priority Agent or the First-Priority Secured Parties with respect to the
First-Priority Collateral as set forth in this Agreement and the First-Priority
Documents.

 

3.2     Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a),
the Second-Priority Agent, on behalf of itself and each Second-Priority Secured
Party, agrees that, unless and until the Discharge of First-Priority Obligations
has occurred, it will not commence, or join with any Person (other than the
First-Priority Secured Parties and the First-Priority Agent upon the request
thereof) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Common Collateral under any of the Second-Priority Documents or otherwise in
respect of the Second-Priority Obligations.

 

3.3     Second-Priority Agent and Second-Priority Secured Parties Waiver. The
Second-Priority Agent and the Second-Priority Secured Parties hereby waive any
claim they may now or hereafter have against the First-Priority Agent or any
First-Priority Secured Parties arising out of (i) any actions which the
First-Priority Agent (or any of its representatives) takes or omits to take
(including actions with respect to the creation, perfection or continuation of
Liens on any Common Collateral, actions with respect to the foreclosure upon,
disposition, release or depreciation of, or failure to realize upon, any of the
Common Collateral and actions with respect to the collection of any claim for
all or any part of the First-Priority Obligations from any account debtor,
guarantor or any other party) in accordance with any relevant First-Priority
Collateral Documents or any other agreement related thereto, or to the
collection of the First-Priority Obligations or the valuation, use, protection
or release of any security for the First-Priority Obligations, (ii) any election
by the First-Priority Agent (or any of its agents), in any proceeding instituted
under the Bankruptcy Law, of the application of Section 1111(b) of the
Bankruptcy Law, or (iii) subject to Section 6, any borrowing by, or grant of a
security interest or administrative expense priority under Section 364 of the
Bankruptcy Law by, the Company or any of its Subsidiaries, as
debtor-in-possession.

 

 
10

--------------------------------------------------------------------------------

 

 

Section 4.     Payments.

 

The following provisions shall apply notwithstanding the validity or
enforceability of the First-Priority Obligations (including any guarantees
thereof):

 

4.1     Application of Proceeds. After an Event of Default under (and as defined
in) any First-Priority Documents has occurred with respect to which the
First-Priority Agent has provided written notice to the Second-Priority Agent,
and until such event of default is cured or waived, so long as the Discharge of
First-Priority Obligations has not occurred, the Common Collateral or proceeds
thereof received in connection with the sale or other disposition of, or
collection on, such Common Collateral upon the exercise of remedies, shall be
applied by the First-Priority Agent to the First-Priority Obligations in such
order as specified in the relevant First-Priority Documents until the Discharge
of First-Priority Obligations has occurred. Upon the Discharge of First-Priority
Obligations, the First-Priority Agent shall deliver promptly to the
Second-Priority Agent any Common Collateral or proceeds thereof held by it in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Second-Priority
Agent ratably to the Second-Priority Obligations and, with respect to each class
of Second-Priority Obligations, in such order as specified in the relevant
Second-Priority Documents.

 

4.2     Payments Over. Any Common Collateral or proceeds thereof received by the
Second-Priority Agent or any Second-Priority Secured Party in connection with
the exercise of any right or remedy (including setoff) relating to the Common
Collateral in contravention of this Agreement shall be segregated and held in
trust for the benefit of and forthwith paid over to the First-Priority Agent
(and/or its designees) for the benefit of the applicable First-Priority Secured
Parties in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct. The First-Priority Agent
is hereby authorized to make any such endorsements as agent for the
Second-Priority Agent or any such Second-Priority Secured Party. This
authorization is coupled with an interest and is irrevocable.

 

Section 5.     Other Agreements.

 

5.1     Releases.

 

(a)     If, at any time any Grantor, the First-Priority Agent or the holder of
any First-Priority Obligation delivers notice to the Second-Priority Agent that
any specified Common Collateral (including all or substantially all of the
equity interests of a Grantor or any of its Subsidiaries) is sold, transferred
or otherwise disposed of (x) by the owner of such Common Collateral in a
transaction not prohibited by any First-Priority Credit Document or any
Second-Priority Credit Document or (y) during the existence of any Event of
Default under (and as defined in) the First-Priority Credit Agreement or any
other First-Priority Credit Document to the extent the First-Priority Agent is
exercising remedies with respect to the Common Collateral subject to such sale,
transfer or disposition:

 

 
11

--------------------------------------------------------------------------------

 

 

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second-Priority Secured Parties upon such Common
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens on such Common Collateral securing First-Priority
Obligations are released and discharged (but shall be deemed to attach (or, to
the extent necessary, the parties hereto shall use commercially reasonable
efforts to cause such attachment), in the manner and priority set forth in this
Agreement, to any proceeds of such sale or disposition not otherwise applied to
satisfy the First-Priority Obligations). Upon delivery to the Second-Priority
Agent of a notice from the First-Priority Agent or the Company stating that any
release of Liens securing or supporting the First-Priority Obligations has
become effective (or shall become effective upon each First-Priority Agent’s
release), whether in connection with a sale of such assets by the relevant owner
pursuant to the preceding clauses or otherwise, the Second-Priority Agent will
promptly execute and deliver such instruments, releases, termination statements
or other documents confirming such release on customary terms; provided that the
Liens securing Second-Priority Obligations shall attach to any proceeds of such
Common Collateral that remain after the Discharge of First-Priority Obligations.
In the case of the sale of all or substantially all of the equity interests of a
Grantor or any of its Subsidiaries, the guarantee in favor of the
Second-Priority Secured Parties, if any, made by such Grantor or Subsidiary will
automatically be released and discharged as and when, but only to the extent,
the guarantee by such Grantor or Subsidiary of First-Priority Obligations is
released and discharged.

 

(b)     The Second-Priority Agent, for itself and on behalf of each
Second-Priority Secured Party, hereby irrevocably constitutes and appoints the
First-Priority Agent and any officer or agent of the First-Priority Agent, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of each Second-Priority
Agent or such holder or in the First-Priority Agent’s own name, from time to
time in the First-Priority Agent’s discretion, for the purpose of carrying out
the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes of this Section 5.1, including any termination
statements, endorsements or other instruments of transfer or release.

 

(c)     Unless and until the Discharge of First-Priority Obligations has
occurred, the Second-Priority Agent, for itself and on behalf of each
Second-Priority Secured Party, hereby consents to the application, whether prior
to or after a default, of Deposit Account Collateral or proceeds of Common
Collateral to the repayment of First-Priority Obligations pursuant to the
First-Priority Documents; provided that nothing in this Section 5.1(c) shall be
construed to prevent or impair the rights of the Second-Priority Agent or the
Second-Priority Secured Parties to receive proceeds in connection with the
Second-Priority Obligations not otherwise in contravention of this Agreement.

 

 
12

--------------------------------------------------------------------------------

 

 

5.2     Insurance. Unless and until the Discharge of First-Priority Obligations
has occurred, the First-Priority Agent and the First-Priority Secured Parties
shall have the sole and exclusive right, subject to the rights of the Grantors
under the First-Priority Documents, to adjust settlement for any insurance
policy covering the Common Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Common Collateral. All proceeds of any such policy and any such award if in
respect of the Common Collateral shall be paid, subject to the rights of the
Grantors under the First-Priority Documents and the Second-Priority Documents,
(a) first, prior to the occurrence of the Discharge of First-Priority
Obligations, to the First-Priority Agent for the benefit of First-Priority
Secured Parties pursuant to the terms of the First-Priority Documents, (b)
second, after the occurrence of the Discharge of First-Priority Obligations, to
the Second-Priority Agent for the benefit of the Second-Priority Secured Parties
pursuant to the terms of the Second-Priority Documents and (c) third, if no
Second-Priority Obligations are outstanding, to the owner of the subject
property, such other person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If the Second-Priority Agent or any
Second-Priority Secured Party shall, at any time, receive any proceeds of any
such insurance policy or any such award in contravention of this Agreement, it
shall pay such proceeds over to the First-Priority Agent in accordance with the
terms of Section 4.2.

 

5.3     Amendments to Second-Priority Collateral Documents.

 

(a)     Without the prior written consent of the First-Priority Agent and the
Required Lenders, no Second-Priority Collateral Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Second-Priority Collateral
Document, would be prohibited by or inconsistent with any of the terms of this
Agreement.

 

(b)     In the event that the First-Priority Agent or the First-Priority Secured
Parties enter into any amendment, waiver or consent in respect of or replace any
of the First-Priority Collateral Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any First-Priority Collateral Document or changing in any manner the rights
of the First-Priority Agent, the First-Priority Secured Parties, the Company or
any other Grantor thereunder (including the release of any Liens in
First-Priority Collateral), then such amendment, waiver or consent shall apply
automatically to any comparable provision of each Comparable Second-Priority
Collateral Document without the consent of the Second-Priority Agent or any
Second-Priority Secured Party and without any action by the Second-Priority
Agent, Second-Priority Secured Party, the Company or any other Grantor;
provided, however, that (A) such amendment, waiver or consent does not
materially adversely affect the rights of the Second-Priority Secured Parties or
the interests of the Second-Priority Secured Parties in the Second-Priority
Collateral and not the First-Priority Agent or the First-Priority Secured
Parties, as the case may be, that have a security interest in the affected
collateral in a like or similar manner, and (B) written notice of such
amendment, waiver or consent shall have been given to the Second-Priority Agent.

 

 
13

--------------------------------------------------------------------------------

 

 

5.4     Rights As Unsecured Creditors. Notwithstanding anything to the contrary
in this Agreement, the Second-Priority Agent and the Second-Priority Secured
Parties may exercise rights and remedies as an unsecured creditor against the
Company or any Subsidiary of the Company that has guaranteed the Second-Priority
Obligations in accordance with the terms of the Second-Priority Documents and
applicable law. Nothing in this Agreement shall prohibit the receipt by the
Second-Priority Agent or any Second-Priority Secured Party of the required
payments of interest and principal in respect of the Second-Priority Obligations
so long as such receipt is not the direct or indirect result of the exercise by
the Second-Priority Agent or any Second-Priority Secured Party of rights or
remedies as a secured creditor in respect of Common Collateral or enforcement in
contravention of this Agreement of any Lien in respect of Second-Priority
Obligations held by any of them. In the event the Second-Priority Agent or any
Second-Priority Secured Party becomes a judgment lien creditor in respect of
Common Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Second-Priority Obligations, such judgment lien shall be
subordinated to the Liens securing First-Priority Obligations on the same basis
as the other Liens securing the Second-Priority Obligations are so subordinated
to such Liens securing First-Priority Obligations under this Agreement. Nothing
in this Agreement impairs or otherwise adversely affects any rights or remedies
the First-Priority Agent or the First-Priority Secured Parties may have with
respect to the First-Priority Collateral.

 

5.5     First-Priority Agent as Gratuitous Bailee/Agent for Perfection.

 

(a)     The First-Priority Agent agrees to hold the Pledged Collateral that is
part of the Common Collateral in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee and/or gratuitous
agent for the benefit of the Second-Priority Agent and any assignee solely for
the purpose of perfecting the security interest granted in such Pledged
Collateral pursuant to the Second-Priority Collateral Documents, subject to the
terms and conditions of this Section 5.5.

 

(b)     The First-Priority Agent agrees to hold the Deposit Account Collateral
(if any) that is part of the Common Collateral and controlled by the
First-Priority Agent as gratuitous bailee and/or gratuitous agent for the
benefit of each Second-Priority Agent and any assignee solely for the purpose of
perfecting the security interest granted in such Deposit Account Collateral
pursuant to the Second-Priority Collateral Documents, subject to the terms and
conditions of this Section 5.5.

 

(c)     In the event that the First-Priority Agent (or its agent or bailees) has
Lien filings against intellectual property that is part of the Common Collateral
that are necessary for the perfection of Liens in such Common Collateral, the
First-Priority Agent agrees to hold such Liens as gratuitous bailee and/or
gratuitous agent for the benefit of each Second-Priority Agent and any assignee
solely for the purpose of perfecting the security interest granted in such Liens
pursuant to the Second-Priority Collateral Documents, subject to the terms and
conditions of this Section 5.5.

 

(d)     Except as otherwise specifically provided herein (including Sections 3.1
and 4.1), until the Discharge of First-Priority Obligations has occurred, the
First-Priority Agent shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the First-Priority Documents as if the Liens under
the Second-Priority Collateral Documents did not exist. The rights of the
Second-Priority Agent and the Second-Priority Secured Parties with respect to
such Pledged Collateral shall at all times be subject to the terms of this
Agreement.

 

 
14

--------------------------------------------------------------------------------

 

 

(e)     The First-Priority Agent shall have no obligation whatsoever to the
Second-Priority Agent or any Second-Priority Secured Party to assure that the
Pledged Collateral is genuine or owned by the Grantors or to protect or preserve
rights or benefits of any Person or any rights pertaining to the Common
Collateral except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First-Priority Agent under this Section 5.5 shall be
limited solely to holding the Pledged Collateral as gratuitous bailee and/or
gratuitous agent for the benefit of each Second-Priority Agent for purposes of
perfecting the Lien held by the Second-Priority Secured Parties.

 

(f)     The First-Priority Agent shall not have by reason of the Second-Priority
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of the Second-Priority Agent or any Second-Priority
Secured Party and the Second-Priority Agent and the Second-Priority Secured
Parties hereby waive and release the First-Priority Agent from all claims and
liabilities arising pursuant to the First-Priority Agent’s role under this
Section 5.5, as gratuitous bailee and/or gratuitous agent with respect to the
Common Collateral.

 

(g)     Upon the Discharge of First-Priority Obligations, the First-Priority
Agent shall deliver to the Second-Priority Agent, to the extent that it is
legally permitted to do so, the Pledged Collateral (if any) and the Deposit
Account Collateral (if any) that is part of the Common Collateral together with
any necessary endorsements (or otherwise allow the Second-Priority Agent to
obtain control of such Pledged Collateral and Deposit Account Collateral) or as
a court of competent jurisdiction may otherwise direct. The Company shall take
such further action as is required to effectuate the transfer contemplated
hereby and shall indemnify the First-Priority Agent for any loss or damage
suffered by the First-Priority Agent as a result of such transfer except for any
loss or damage suffered by the First-Prioriy Agent as a result of its own
willful misconduct, gross negligence or bad faith. The First-Priority Agent has
no obligation to follow instructions from the Second-Priority Agent in
contravention of this Agreement.

 

(h)     Neither the First-Priority Agent nor the First-Priority Secured Parties
shall be required to marshal any present or future collateral security for the
Company’s or its Subsidiaries’ obligations to the First-Priority Agent or the
First-Priority Secured Parties under the First-Priority Credit Documents or the
First-Priority Collateral Documents or any assurance of payment in respect
thereof or to resort to such collateral security or other assurances of payment
in any particular order, and all of their rights in respect of such collateral
security or any assurance of payment in respect thereof shall be cumulative and
in addition to all other rights, however existing or arising

 

(i)     The agreement of the First-Priority Agent to act as gratuitous bailee
and/or gratuitous agent pursuant to this Section 5.5 is intended, among other
things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2),
9-104(a)(2) and 9-313(c) of the UCC.

 

5.6     [Reserved].

 

 
15

--------------------------------------------------------------------------------

 

 

5.7     No Release If Event of Default. Notwithstanding any other provisions
contained in this Agreement, if an Event of Default (as defined in the
Second-Priority Credit Agreement or any other Second-Priority Document, as
applicable) exists on the date on which all First-Priority Obligations are
repaid in full and terminated (including all commitments and letters of credit
thereunder) resulting in a Discharge of First-Priority Obligations, the
second-priority Liens on the Second-Priority Collateral securing the
Second-Priority Obligations relating to such Event of Default will not be
released, except to the extent such Second-Priority Collateral or any portion
thereof was disposed of in order to repay the First-Priority Obligations secured
by such Second-Priority Collateral, and thereafter the Second-Priority Agent
will have the right to foreclose upon such Second-Priority Collateral (but in
any such event, the Liens on such Second-Priority Collateral securing the
Second-Priority Obligations will be released when such Event of Default and all
other Events of Default under the Second-Priority Credit Agreement or any other
Second-Priority Document, as applicable, cease to exist).

 

Section 6.     Insolvency or Liquidation Proceedings.

 

6.1     [Reserved].

 

6.2     [Reserved].

 

6.3     [Reserved].

 

6.4     Preference Issues. If any First-Priority Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of the Company or any other Grantor (or any trustee, receiver
or similar person therefor), because the payment of such amount was declared to
be fraudulent or preferential in any respect or for any other reason, any amount
(a “Recovery”), whether received as proceeds of security, enforcement of any
right of setoff or otherwise, then the First-Priority Obligations shall be
reinstated to the extent of such Recovery and deemed to be outstanding as if
such payment had not occurred and the First-Priority Secured Parties shall
remain entitled to a Discharge of First-Priority Obligations with respect to all
such recovered amounts and shall have all rights hereunder until such time. If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto.

 

6.5     Application. This Agreement shall be applicable during and after the
commencement of the Chapter 11 Case. All references herein to any Grantor shall
apply to any trustee for such Person and such Person as debtor in possession.
The relative rights as to the Common Collateral and proceeds thereof shall
continue after the filing thereof on the same basis as prior to the date of the
petition, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor.

 

6.6     Credit Bid. Subject to the Discharge of First-Priority Obligations, the
Second-Priority Agent or its assignee, designee or successor may “credit bid” up
to the full amount of the Second-Priority Obligations then outstanding for the
assets and property of the Company (to the extent such assets are Prepetition
Collateral (as defined in the DIP Order) or secured by Adequate Protection Liens
(as defined in the DIP Order) subject to and to the extent permitted under
section 363(k) of the Bankruptcy Code, without the need for further Court order
authorizing the same and whether such sale is effectuated through section 363(b)
or 1129(b) of the Bankruptcy Code, by a chapter 7 trustee under section 725 of
the Bankruptcy Code, or otherwise. For the avoidance of doubt, the Discharge of
First-Priority Obligations must occur at or prior to the closing of any sale in
which the Second-Priority Obligations are credit bid as any portion of the
consideration paid in respect of such sale, without prejudice to the
First-Priority Agent’s right to make a competing credit bid of up to the full
amount of the First-Priority Obligations in any sale in which all or any part of
the Second-Priority Obligations are credit bid.

 

 
16

--------------------------------------------------------------------------------

 

 

Section 7.     Reliance; Waivers; etc.

 

7.1     Reliance. The extensions of credit made or deemed made on and after the
date hereof by the First-Priority Secured Parties to the Company or any
Subsidiary of the Company shall be deemed to have been given and made in
reliance upon this Agreement. Each Second-Priority Agent, on behalf of itself
and each Second-Priority Secured Party, acknowledges that it and the
Second-Priority Secured Parties have, independently and without reliance on the
First-Priority Agent or any First-Priority Secured Party, and based on documents
and information deemed by them appropriate, made their own credit analysis and
decision to enter into the Second-Priority Documents, this Agreement and the
transactions contemplated hereby and thereby and they will continue to make
their own credit decision in taking or not taking any action under the
Second-Priority Documents or this Agreement.

 

7.2     No Warranties or Liability. The Second-Priority Agent, on behalf of
itself and each Second-Priority Secured Party, acknowledges and agrees that
neither the First-Priority Agent nor any First-Priority Secured Party has made
any express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the First-Priority Documents, the ownership of any Common Collateral or
the perfection or priority of any Liens thereon. The First-Priority Secured
Parties will be entitled to manage and supervise their respective loans and
extensions of credit under the First-Priority Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate, and the
First-Priority Secured Parties may manage their loans and extensions of credit
without regard to any rights or interests that the Second-Priority Agent or any
of the Second-Priority Secured Parties have in the Common Collateral or
otherwise, except as otherwise provided in this Agreement. Neither the
First-Priority Agent nor any First-Priority Secured Party shall have any duty to
the Second-Priority Agent or any Second-Priority Secured Party to act or refrain
from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with the
Company or any Subsidiary thereof (including the Second-Priority Documents),
regardless of any knowledge thereof that they may have or be charged with.
Except as expressly set forth in this Agreement, the First-Priority Agent, the
First-Priority Secured Parties, the Second-Priority Agent and the
Second-Priority Secured Parties have not otherwise made to each other, nor do
they hereby make to each other, any warranties, express or implied, nor do they
assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Second-Priority Obligations, the
First-Priority Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) the Company’s or any other
Grantor’s title to or right to transfer any of the Common Collateral or (c) any
other matter except as expressly set forth in this Agreement.

 

 
17

--------------------------------------------------------------------------------

 

 

7.3     Obligations Unconditional. All rights, interests, agreements and
obligations of the First-Priority Agent and the First-Priority Secured Parties,
and the Second-Priority Agent and the Second-Priority Secured Parties,
respectively, hereunder shall remain in full force and effect irrespective of:

 

(a)     any lack of validity or enforceability of any First-Priority Documents
or any Second-Priority Documents;

 

(b)     any change in the time, manner or place of payment of, or in any other
terms of, all or any of the First-Priority Obligations or Second-Priority
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the First-Priority Credit Agreement or any other First-Priority
Document or of the terms of the Second-Priority Credit Agreement or any other
Second-Priority Document;

 

(c)     any exchange of any security interest in any Common Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the
First-Priority Obligations or Second-Priority Obligations or any guarantee
thereof;

 

(d)     the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or

 

(e)     any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the First-Priority Obligations, or of the Second-Priority Agent or any
Second-Priority Secured Party in respect of this Agreement.

 

Section 8.     Miscellaneous.

 

8.1     Conflicts. Subject to Section 8.19, in the event of any conflict between
the terms of this Agreement and the terms of any First-Priority Document or any
Second-Priority Document, the terms of this Agreement shall govern; provided
that in the case of any conflict between the terms of this Agreement and the DIP
Order, the terms of the DIP Order shall govern.

 

8.2     Continuing Nature of this Agreement; Severability. Subject to Section
5.7 and Section 6.4, this Agreement shall continue to be effective until the
Discharge of First-Priority Obligations shall have occurred or such later time
as all the Obligations in respect of the Second-Priority Obligations shall have
been paid in full. This is a continuing agreement of lien subordination and the
First-Priority Secured Parties may continue, at any time and without notice to
each Second-Priority Agent or any Second-Priority Secured Party, to extend
credit and other financial accommodations and lend monies to or for the benefit
of the Company or any other Grantor constituting First-Priority Obligations in
reliance hereon. The terms of this Agreement shall survive, and shall continue
in full force and effect, in any Insolvency or Liquidation Proceeding, any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

 
18

--------------------------------------------------------------------------------

 

 

8.3     Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing signed on behalf of the Second-Priority Agent (or its authorized
agent) and the First-Priority Agent (or its authorized agent) and each waiver,
if any, shall be a waiver only with respect to the specific instance involved
and shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. Neither the Company nor the Guarantors shall have any right to
consent to or approve any amendment, modification or waiver of any provision of
this Agreement except to the extent its existing obligations hereunder are
materially adversely affected or additional covenants are imposed.

 

8.4     Information Concerning Financial Condition of the Company and the
Subsidiaries. The First-Priority Agent, the First-Priority Secured Parties, each
Second-Priority Agent and the Second-Priority Secured Parties shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Company and the Subsidiaries of the Company and all endorsers and/or
guarantors of the Second-Priority Obligations or the First-Priority Obligations
and (b) all other circumstances bearing upon the risk of nonpayment of the
Second-Priority Obligations or the First-Priority Obligations. The
First-Priority Agent, the First-Priority Secured Parties, each Second-Priority
Agent and the Second-Priority Secured Parties shall have no duty to advise any
other party hereunder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event that the
First-Priority Agent, any First-Priority Secured Party, the Second-Priority
Agent or any Second-Priority Secured Party, in its or their sole discretion,
undertakes at any time or from time to time to provide any such information to
any other party, it or they shall be under no obligation (w) to make, and the
First-Priority Agent, the First-Priority Secured Parties, the Second-Priority
Agent and the Second-Priority Secured Parties shall not make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (x)
to provide any additional information or to provide any such information on any
subsequent occasion, (y) to undertake any investigation or (z) to disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

 

8.5     Subrogation. The Second-Priority Agent, on behalf of itself and each
Second-Priority Secured Party, hereby waives any rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of
First-Priority Obligations has occurred.

 

8.6     Application of Payments. Except as otherwise provided herein, all
payments received by the First-Priority Secured Parties may be applied, reversed
and reapplied, in whole or in part, to such part of the First-Priority
Obligations as the First-Priority Secured Parties, in their sole discretion,
deem appropriate, consistent with the terms of the First-Priority Documents.
Except as otherwise provided herein, each Second-Priority Agent, on behalf of
itself and each Second-Priority Secured Party, assents to any extension or
postponement of the time of payment of the First-Priority Obligations or any
part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the First-Priority Obligations and to the addition or release of any
other Person primarily or secondarily liable therefor.

 

 
19

--------------------------------------------------------------------------------

 

 

8.7     Consent to Jurisdiction; Waivers. The parties hereto irrevocably and
unconditionally agree that they will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the First-Priority Secured Parties or
the First-Priority Agent, or any affiliate of the foregoing in any way relating
to this Agreement or the transactions relating hereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof. The parties hereto consent to the jurisdiction
of any state or federal court located in New York County, New York, and consent
that all service of process may be made by registered mail directed to such
party as provided in Section 8.8 for such party. Service so made shall be deemed
to be completed three days after the same shall be posted as aforesaid. The
parties hereto waive any objection to any action instituted hereunder in any
such court based on forum non conveniens, and any objection to the venue of any
action instituted hereunder in any such court. EACH OF THE PARTIES HERETO WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO IN CONNECTION WITH THE SUBJECT MATTER HEREOF.

 

8.8     Notices. All notices to the First-Priority Secured Parties and the
Second-Priority Secured Parties permitted or required under this Agreement may
be sent to the First-Priority Agent or Second-Priority Agent, as applicable, as
provided in the First-Priority Credit Agreement, the relevant First-Priority
Document, the Second-Priority Credit Agreement or the relevant Second-Priority
Document, as applicable. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telecopied, electronically mailed or
sent by courier service or U.S. mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic mail or upon receipt via U.S. mail (registered or certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. The
First-Priority Agent hereby agrees to promptly notify the Second-Priority Agent
upon payment in full in cash of all indebtedness under the applicable
First-Priority Documents (except for contingent indemnities and cost and
reimbursement obligations to the extent no claim therefor has been made).

 

 
20

--------------------------------------------------------------------------------

 

 

8.9     Further Assurances. The Second-Priority Agent, on behalf of itself and
each Second-Priority Secured Party, and the First-Priority Agent, on behalf of
itself and each First-Priority Secured Party, agrees that each of them shall
take such further action and shall execute and deliver to the First-Priority
Agent and the First-Priority Secured Parties such additional documents and
instruments (in recordable form, if requested) as the First-Priority Agent or
the First-Priority Secured Parties may reasonably request to effectuate the
terms of and the lien priorities contemplated by this Agreement, including,
without limitation, to effect any amendment, waiver or consent contemplated by
Section 5.3(b) of this Agreement.

 

8.10     Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE) THE
BANKRUPTCY LAW, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD
REQUIRE THE APPLICATION OF ANY OTHER LAW.

 

8.11     Binding on Successors and Assigns. This Agreement shall be binding upon
the First-Priority Agent, the First-Priority Secured Parties, the
Second-Priority Agent, the Second-Priority Secured Parties, the Company, the
Company’s Subsidiaries party hereto and their respective permitted successors
and assigns.

 

8.12     Specific Performance. The First-Priority Agent may demand specific
performance of this Agreement. The Second-Priority Agent, on behalf of itself
and each Second-Priority Secured Party, hereby irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by the First-Priority Agent.

 

8.13     Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

 

8.14     Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or in portable document format
(pdf), each of which shall be an original and all of which shall together
constitute one and the same document.

 

8.15     Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. The First-Priority Agent
represents and warrants that this Agreement is binding upon the First-Priority
Secured Parties for which such First-Priority Agent is acting. The
Second-Priority Agent represents and warrants that this Agreement is binding
upon the Second-Priority Secured Parties for which such Second-Priority Agent is
acting.

 

 
21

--------------------------------------------------------------------------------

 

 

8.16     No Third Party Beneficiaries; Successors and Assigns. This Agreement
and the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
First-Priority Obligations and Second-Priority Obligations. No other Person
shall have or be entitled to assert rights or benefits hereunder.

 

8.17     Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

 

8.18     First-Priority Agent and Second-Priority Agent. It is understood and
agreed that (a) the First-Priority Agent is entering into this Agreement in its
capacity as Security Trustee under the First-Priority Credit Agreement and the
provisions of Section 10 of the First-Priority Credit Agreement applicable to
the First-Priority Agent as Agent thereunder shall also apply to the
First-Priority Agent as First-Priority Agent hereunder and (b) the
Second-Priority Agent is entering into this Agreement in its capacity as
Security Trustee under the Second-Priority Credit Agreement, and the provisions
of Section 10 of the Second-Priority Credit Agreement applicable to the
Second-Priority Agent thereunder shall also apply to it as Second-Priority Agent
hereunder.

 

8.19     Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Sections 5.1 and 5.3(b)), nothing
in this Agreement is intended to or will (a) amend, waive or otherwise modify
the provisions of the First-Priority Credit Agreement, the Second-Priority
Credit Agreement or any other First-Priority Document or Second-Priority
Document entered into in connection with the First-Priority Credit Agreement,
the Second-Priority Credit Agreement or any other First-Priority Document or
Second-Priority Document or permit the Company or any Subsidiary of the Company
to take any action, or fail to take any action, to the extent such action or
failure would otherwise constitute a breach of, or default under, the
First-Priority Credit Agreement, the Second-Priority Credit Agreement or any
other First-Priority Document or Second-Priority Document entered into in
connection with the First-Priority Credit Agreement, the Second-Priority Credit
Agreement or any other First-Priority Document or Second-Priority Document, (b)
change the relative priorities of the First-Priority Obligations or the Liens
granted under the First-Priority Documents on the Common Collateral (or any
other assets) as among the First-Priority Secured Parties or (c) otherwise
change the relative rights of the First-Priority Secured Parties in respect of
the Common Collateral as among such First-Priority Secured Parties or (d)
obligate the Company or any Subsidiary of the Company to take any action, or
fail to take any action, that would otherwise constitute a breach of, or default
under, the First-Priority Credit Agreement, the Second-Priority Credit Agreement
or any other First-Priority Document or Second-Priority Document entered into in
connection with the First-Priority Credit Agreement, the Second-Priority Credit
Agreement or any other First-Priority Document or Second-Priority Document.

 

 
22

--------------------------------------------------------------------------------

 

 

8.20     Second-Priority Agent. The Second-Priority Agent is executing and
delivering this Agreement solely in its capacity as such and pursuant to
directions set forth in the Second-Priority Credit Agreement; and in so doing,
the Second-Priority Agent shall not be responsible for the terms or sufficiency
of this Agreement for any purpose. The Second-Priority Agent shall not have
duties or obligations under or pursuant to this Agreement other than such duties
expressly set forth in this Agreement as duties on its part to be performed or
observed. In entering into this Agreement, or in taking (or forbearing from )
any action under or pursuant to this Agreement, the Second-Priority Agent shall
have and be protected by all of the rights, immunities, indemnities and other
protections granted to it under the Second-Priority Credit Agreement and the
Second-Priority Collateral Agreement.

 

[Remainder of page intentionally left blank]

 

 
23

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WILMINGTON TRUST (LONDON) LIMITED,

as First-Priority Agent

 

 

By:     /s/ Paul Barton                      
Name: Paul Barton
Title: Director

 

 

 

[Signature Page to Intercreditor Agreement] 

 

 
 

--------------------------------------------------------------------------------

 

 

WILMINGTON TRUST (LONDON) LIMITED,

as Second-Priority Agent

 

 

By:     /s/ Paul Barton                      
Name: Paul Barton
Title: Director

 

 

 

[Signature Page to Intercreditor Agreement] 

 

 
 

--------------------------------------------------------------------------------

 

 

COMPANY:

EAGLE BULK SHIPPING INC.

 

 

     By:/s/ Adir Katzav                       

     Name: Adir Katzav

     Title: Chief Financial Officer

 

 

SHIP-OWNING SUBSIDIARY OBLIGORS:

AVOCET SHIPPING LLC

BITTERN SHIPPING LLC

CANARY SHIPPING LLC

CARDINAL SHIPPING LLC

CONDOR SHIPPING LLC

CRANE SHIPPING LLC

CRESTED EAGLE SHIPPING LLC

CROWNED EAGLE SHIPPING LLC

EGRET SHIPPING LLC

FALCON SHIPPING LLC

GANNET SHIPPING LLC

GOLDEN EAGLE SHIPPING LLC

GOLDENEYE SHIPPING LLC

GREBE SHIPPING LLC

HARRIER SHIPPING LLC

HAWK SHIPPING LLC

IBIS SHIPPING LLC

IMPERIAL EAGLE SHIPPING LLC

JAEGER SHIPPING LLC

JAY SHIPPING LLC

KESTREL SHIPPING LLC

KINGFISHER SHIPPING LLC

KITE SHIPPING LLC

KITTIWAKE SHIPPING LLC

MARTIN SHIPPING LLC

MERLIN SHIPPING LLC

NIGHTHAWK SHIPPING LLC

ORIOLE SHIPPING LLC

OSPREY SHIPPING LLC

OWL SHIPPING LLC

PEREGRINE SHIPPING LLC

PETREL SHIPPING LLC

PUFFIN SHIPPING LLC

REDWING SHIPPING LLC

ROADRUNNER SHIPPING LLC

SANDPIPER SHIPPING LLC

SHRIKE SHIPPING LLC

 

 

 

[Signature Page to Intercreditor Agreement] 

 

 
 

--------------------------------------------------------------------------------

 

 

SKUA SHIPPING LLC

SPARROW SHIPPING LLC

STELLAR EAGLE SHIPPING LLC

TERN SHIPPING LLC

THRASHER SHIPPING LLC

THRUSH SHIPPING LLC

WOODSTAR SHIPPING LLC

WREN SHIPPING LLC

 

By: Eagle Bulk Shipping Inc., its sole member

 

 

By: /s/ Adir Katzav               
     Name: Adir Katzav
     Title: Chief Financial Officer

 

 

 

OTHER SUBSIDIARY OBLIGORS:

GRIFFON SHIPPING LLC

HERON SHIPPING LLC

EAGLE BULK (DELAWARE) LLC

EAGLE SHIPPING INTERNATIONAL
(USA) LLC

 

By:  Eagle Bulk Shipping Inc., its sole member

 

 

     By: /s/ Adir Katzav               
Name: Adir Katzav
Title: Chief Financial Officer

 

 

EAGLE MANAGEMENT CONSULTANTS
LLC

EAGLE SHIP MANAGEMENT LLC

 

By:  Eagle Shipping International (USA) LLC, its Sole Member

By:  Eagle Bulk Shipping Inc., its Sole Member

 

 

By: /s/ Adir Katzav               
     Name: Adir Katzav
     Title:    Chief Financial Officer

 

 

 

[Signature Page to Intercreditor Agreement] 

 

 
 

--------------------------------------------------------------------------------

 

 

AGALI SHIPPING S.A.

KAMPIA SHIPPING S.A.

MARMARO SHIPPING S.A.

MESTA SHIPPING S.A.

MYLOS SHIPPING S.A.

NAGOS SHIPPING S.A.

RAHI SHIPPING S.A.

SIRIKARI SHIPPING S.A.

SPILIA SHIPPING S.A.

ANEMI MARITIME SERVICES S.A.

 

 

By: /s/ Adir Katzav               
     Name: Adir Katzav
     Title:     Attorney-in-Fact

 

 

EAGLE BULK PTE. LTD.

EAGLE MANAGEMENT CONSULTANCY PTE. LTD.

 

 

By: /s/ Adir Katzav               
     Name: Adir Katzav
     Title:     Attorney-In-Fact

 

 

 

[Signature Page to Intercreditor Agreement] 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

Subsidiary Parties

 

Avocet Shipping LLC

Bittern Shipping LLC

Canary Shipping LLC

Cardinal Shipping LLC

Condor Shipping LLC

Crane Shipping LLC

Crested Eagle Shipping LLC

Crowned Eagle Shipping LLC

Egret Shipping LLC

Falcon Shipping LLC

Gannet Shipping LLC

Golden Eagle Shipping LLC

Goldeneye Shipping LLC

Grebe Shipping LLC

Harrier Shipping LLC

Hawk Shipping LLC

Ibis Shipping LLC

Imperial Eagle Shipping LLC

Jaeger Shipping LLC

Jay Shipping LLC

Kestrel Shipping LLC

Kingfisher Shipping LLC

Kite Shipping LLC

Kittiwake Shipping LLC

Martin Shipping LLC

Merlin Shipping LLC

Nighthawk Shipping LLC

Oriole Shipping LLC

Osprey Shipping LLC

Owl Shipping LLC

Peregrine Shipping LLC

Petrel Shipping LLC

Puffin Shipping LLC

Redwing Shipping LLC

Roadrunner Shipping LLC

Sandpiper Shipping LLC

Shrike Shipping LLC

Skua Shipping LLC

Sparrow Shipping LLC

Stellar Eagle Shipping LLC

Tern Shipping LLC

Thrasher Shipping LLC

 

 
 

--------------------------------------------------------------------------------

 

 

Thrush Shipping LLC

Woodstar Shipping LLC

Wren Shipping LLC

Agali Shipping S.A.

Eagle Bulk Pte. Ltd.

Griffon Shipping LLC

Heron Shipping LLC

Kampia Shipping S.A.

Marmaro Shipping S.A.

Mesta Shipping S.A.

Mylos Shipping S.A.

Nagos Shipping S.A.

Rahi Shipping S.A.

Sirikari Shipping S.A.

Spilia Shipping S.A.

Anemi Maritime Services S.A.

Eagle Bulk (Delaware) LLC

Eagle Management Consultancy Pte. Ltd.

Eagle Management Consultants LLC

Eagle Ship Management LLC

Eagle Shipping International (USA) LLC

 

 